


Exhibit 10.3
SELECTIVE INSURANCE GROUP, INC.
2014 OMNIBUS STOCK PLAN


SERVICE-BASED
RESTRICTED STOCK AGREEMENT


This RESTRICTED STOCK AGREEMENT (this “Restricted Stock Agreement”) is made and
entered into as of the date appearing on the signature page below, by and
between Selective Insurance Group, Inc., a New Jersey corporation (the
“Company”) and [EMPLOYEE] (the “Recipient”).
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) has approved the grant of
Restricted Stock, as hereinafter defined, to the Recipient as set forth below,
on [DATE] (the “Date of Grant”), pursuant to the Selective Insurance Group, Inc.
2014 Omnibus Stock Plan (the “Plan”).
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1.Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the Plan.


2.Grant of Restricted Stock. The Company hereby grants to the Recipient, on the
Date of Grant, [NUMBER] restricted shares of the common stock of the Company,
par value $2.00 per share (the “Restricted Stock”), subject to the restrictions,
terms and conditions of this Restricted Stock Agreement. The Company shall issue
the shares of Restricted Stock in such form as may be determined by the
Committee, including in book entry form, which shall contain notations
specifying that such shares are not transferable and are subject to the
provisions of the Plan and the restrictions, terms and conditions set forth in
this Restricted Stock Agreement.


3.Lapse of Restrictions. The shares of Restricted Stock shall vest on the
following date (the “Vesting Date”), provided that the Recipient continues to be
employed by the Company or an Affiliate through the Vesting Date:


Vesting Date


[Third anniversary from the Date of Grant]
Percentage Vested1


[100%]



Notwithstanding the foregoing, if the Recipient’s employment with the Company
and all its Affiliates is terminated prior to the Vesting Date due to the
Recipient’s death or Total Disability or the Recipient attains, prior to the
Vesting Date, while still employed by the Company or an Affiliate, Early
Retirement Age or Normal Retirement Age, or if the Recipient’s employment with
the Company and its Affiliates terminates in such other circumstances as the
Committee may determine, then all unvested shares of Restricted Stock that would
otherwise vest on the Vesting Date shall immediately vest and become
nonforfeitable.
“Early Retirement Age” shall mean the date on which the Recipient attains age
fifty-five (55) and completes ten (10) “1-Year Periods of Service,” as defined
in the Selective Insurance Retirement Savings Plan. “Normal Retirement Age”
shall mean the later of age sixty-five (65) or the date on which the Recipient
completes five (5) 1-Year Periods of Service. “Total Disability” shall mean a
total mental or physical inability to perform work during the course of the
Recipient’s employment which entitles the Recipient to a disability benefit
under the Company’s long-term disability plan or under the Social Security Act..




1    Note: Actual dates and vested percentages to be determined by the
Committee.






--------------------------------------------------------------------------------




In the event that, prior to the Vesting Date, the Recipient’s employment with
the Company and its Affiliates is terminated in circumstances not set forth in
the preceding paragraph, then, except where the Committee may otherwise
determine, all shares of Restricted Stock shall be automatically forfeited by
the Recipient and transferred to, and reacquired by, the Company as provided by
Section 9(h) of the Plan as of the date of such termination.
4.Restrictions on Transfer. Prior to vesting, the shares of Restricted Stock may
not be transferred, sold, assigned, hypothecated, pledged or otherwise disposed
of, and any purported transfer of a Recipient’s rights with respect to the
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, including by way of sale, assignment, transfer, pledge or otherwise,
shall be null and void; provided, however that such shares of Restricted Stock
may be transferred, assigned or otherwise disposed of by will or the laws of
descent and distribution, or as may be permitted by the Committee to the extent
provided under Section 22(c) of the Plan.


5.Rights as a Stockholder. Subject to the restrictions set forth in the Plan and
in this Restricted Stock Agreement, the Recipient shall possess all incidents of
ownership of the shares of Restricted Stock. The Company shall pay to the
Recipient, in cash, any dividends paid on the Restricted Stock awarded to the
Recipient. Such payment shall be made on the date that such dividend would be
paid to the Company’s shareholders generally. The Recipient shall be entitled to
vote the shares of Restricted Stock.


6.Securities Laws Requirements. Notwithstanding anything contrary to the Plan,
the Company shall not be obligated to cause its transfer agent to enter in its
records the transfer of shares of Company Stock to the Recipient pursuant to the
Plan unless and until the Company is advised by its counsel that such book entry
is in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Company Stock
are traded. Further, the Committee may require, as a condition of such book
entry, that the Recipient of such shares make such agreements and
representations, and that such book entry contain such notations, as the
Committee, in its sole discretion, deems necessary or advisable. The transfer of
any shares of Company Stock under the Plan shall be effective only at such time
as counsel to the Company shall have determined that the issuance is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock under the Plan in order to allow the
issuance of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. In the event the Committee decides to defer the effectiveness
of a transfer, the Committee shall inform the Recipient in writing of such
decision.


7.Protections Against Violations of Restricted Stock Agreement. No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Restricted Stock by any
holder thereof in violation of the provisions of this Restricted Stock Agreement
or the Certificate of Incorporation or the By-Laws of the Company, shall be
valid, and the Company will not transfer any of said shares of Restricted Stock
on its books nor will any of said shares of Restricted Stock be entitled to
vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.


8.Taxes. The Company will withhold from the shares of Restricted Stock otherwise
deliverable hereunder such minimum number of shares as it determines is
necessary to satisfy all applicable withholding tax obligations in respect of
such shares, unless the Recipient has made alternative arrangements satisfactory
to the Company with respect to such tax withholding obligations.  The Recipient
hereby acknowledges that he or she may file an election pursuant to Section
83(b) of the Code to be taxed currently on the Fair Market Value of the shares
of Restricted Stock, provided that such election must be filed with the Internal
Revenue Service no later than thirty (30) days after the transfer of the
Restricted Stock. The Recipient will seek the advice of his or her own tax
advisors as to the advisability of making a Section 83(b) election, the
potential federal, state and other taxation consequences of making such an
election, and the requirements for making such an election. The Company and its
Affiliates and agents have not and are not providing any tax advice to the
Recipient. The Recipient shall notify the Company of any election made pursuant
to Section 83(b) of the Code within ten (10) days of filing notice of the
election with the Internal Revenue Service.




--------------------------------------------------------------------------------




THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.
9.Legend. The Company's Secretary shall, or shall instruct the Company's
transfer agent to, provide stop transfer instructions in the Company's stock
records to prevent any transfer of the Restricted Stock for any purpose until
the stock is vested. Any certificate that the Secretary or the transfer agent
deems necessary to issue to represent shares of Restricted Stock shall, until
all restrictions lapse and new certificates are issued, bear the following
legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISITION BY THE COMPANY UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN SELECTIVE INSURANCE
GROUP, INC. (THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING
OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT
ARE ON FILE AT THE OFFICES OF THE COMPANY, 40 WANTAGE AVENUE, BRANCHVILLE, NJ
07890.


10.Notices. Any notice required or permitted to be given to the Company under
this Restricted Stock Agreement shall be addressed to Selective Insurance Group,
Inc., Attention: Corporate Secretary, 40 Wantage Avenue, Branchville, New Jersey
07890; any notice required or permitted to be given to the Recipient hereunder
shall be deemed given when delivered personally, when deposited with a United
States Post Office, postage prepaid, addressed, as appropriate, either at the
Recipient’s address as last known by the Company or such other address as the
Recipient may designate in writing to the Company, or by electronic delivery to
the Recipient’s electronic address as last known by the Company or such other
address as the Recipient may designate in writing to the Company.


11.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Stock Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


12.Amendments. Except as otherwise provided in Section 15, this Restricted Stock
Agreement may be amended or modified at any time only by an instrument in
writing signed by each of the parties hereto.


13.Survival of Terms. This Restricted Stock Agreement shall apply to and bind
the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.


14.Agreement Not a Contract for Services. Neither the grant of Restricted Stock,
the execution of this Restricted Stock Agreement nor any other action taken
pursuant to this Restricted Stock Agreement shall constitute or be evidence of
any agreement or understanding, express or implied, that the Recipient has a
right to continue to provide services as an officer, director, employee or
consultant of the Company or its Affiliates for any period of time or at any
specific rate of compensation.


15.Severability. If a provision of this Restricted Stock Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms. Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.


16.Governing Law. This Restricted Stock Agreement shall be governed by and
construed according to the laws of the State of New Jersey without regard to its
principles of conflict of laws.


17.Incorporation of Plan; Acknowledgment. The Restricted Stock is granted
pursuant to the Plan, and the Restricted Stock and this Restricted Stock
Agreement are in all respects governed by the Plan and subject to all of




--------------------------------------------------------------------------------




the terms and provisions thereof, whether such terms and provisions are
incorporated in this Restricted Stock Agreement by reference or are expressly
cited. Without limiting the foregoing, by accepting this Restricted Stock Award,
the Recipient acknowledges and agrees that all cash and shares of Company Stock
received or acquired by Recipient under this Restricted Stock Agreement, and all
proceeds from the disposition thereof, shall be subject to the Company’s
Clawback Policy, as in effect on the date of this Restricted Stock Agreement. By
signing this Restricted Stock Agreement, the Recipient acknowledges receipt of
copies of the Plan and the prospectus relating to the Plan.


(The remainder of this page is intentionally left blank.)






































































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Agreement on the day and year set forth below.


SELECTIVE INSURANCE GROUP, INC.




By:____________________________________        
Name:______________________________            
Title: ______________________________                    






                            
[EMPLOYEE]






________________________________________
Current Date




